Case: 13-50764      Document: 00512655136         Page: 1    Date Filed: 06/06/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 13-50764                               FILED
                                  Summary Calendar                          June 6, 2014
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ANTONIO MARTINEZ-ALONZO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:13-CR-956-1


Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Antonio Martinez-Alonzo appeals the within-guidelines, 46-month
sentence imposed for his guilty plea conviction of illegal reentry. He contends
that his sentence is substantively unreasonable and greater than necessary to
satisfy the 18 U.S.C. § 3553(a) factors.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50764    Document: 00512655136     Page: 2   Date Filed: 06/06/2014


                                 No. 13-50764

      We review the substantive reasonableness of the sentence for an abuse
of discretion. See Gall v. United States, 552 U.S. 38, 51 (2007). Martinez-
Alonzo’s arguments fail to rebut the presumption of reasonableness that we
apply to his within-guidelines sentence. See United States v. Cooks, 589 F.3d
173, 186 (5th Cir. 2009); United States v. Campos-Maldonado, 531 F.3d 337,
338 (5th Cir. 2008). The district court, who was “in a superior position to find
facts and judge their import under § 3553(a),” acknowledged Martinez-Alonzo’s
mitigating arguments but concluded that a sentence at the bottom of the
guidelines range was appropriate in light of his criminal history. Campos-
Maldonado, 531 F.3d at 339. We have rejected the argument that § 2L1.2’s
double-counting of a prior conviction in the calculation of a defendant’s offense
level and criminal history score necessarily render a sentence unreasonable.
United States v. Duarte, 569 F.3d 528, 529-31 (5th Cir. 2009). We have also
rejected substantive reasonableness challenges based on the alleged lack of
seriousness of illegal reentry. United States v. Juarez-Duarte, 513 F.3d 204,
212 (5th Cir. 2008); United States v. Aguirre-Villa, 460 F.3d 681, 683 (5th Cir.
2006).   Finally, as Martinez-Alonzo concedes, his argument that the
presumption of reasonableness should not be applied to his sentence because
U.S.S.G. § 2L1.2 lacks an empirical basis is foreclosed. See Duarte, 569 F.3d
at 530-31; United States v. Mondragon-Santiago, 564 F.3d 357, 366-67 (5th
Cir. 2009).
      The judgment of the district court is AFFIRMED.




                                       2